Citation Nr: 0822247	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  07-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied reopening the claim for service connection 
for low back disability.

In April 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Service connection for a back condition was denied by the 
RO in an October 2004 rating decision.  The RO determined the 
evidence did not show that the veteran had a current low back 
disorder related to service.  

2.  Evidence has been associated with the claims file which 
provides a medical opinion that an injury in service has 
affected the current back disability, which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

3.  The preponderance of the evidence is against a finding 
that the current low back disability is attributable to 
service.  




CONCLUSIONS OF LAW

1.  The October 2004 rating decision, which denied service 
connection for a back condition, is final; the evidence 
received since that rating decision is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The claim for service connection for back condition had been 
previously denied in October 2004.  The Court issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which established new requirements regarding VCAA 
notice and claims that have been previously denied.  This 
holding applies to the veteran's claim.  The Court held that 
the VCAA notice must include the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes new and material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

Initially, the Board must note that it does not agree with 
the RO's bases for denying the claim for service connection 
for a back condition as described in the October 2004 rating 
decision.  Specifically, the RO stated there was no evidence 
of a back condition in service or currently.  However, there 
are VA treatment records dated in 2004 showing the veteran 
had been diagnosed with degenerative disc disease of the 
lumbar spine.  Thus, he had a current disability at the time 
of the October 2004 rating decision.  The October 2004 rating 
decision should have acknowledged that fact.  Nevertheless, 
the RO was accurate in stating that there was no evidence to 
show a back condition in service or evidence that he had a 
current back condition that was attributable to service.

In the present appeal, the March 2006 VCAA notice sent to the 
veteran informed him that his claim had been denied because 
the evidence "did not show any treatment or diagnosis of a 
back condition during your military service."  It stated the 
veteran would need to show evidence related to that fact.  
The veteran has submitted evidence that he sustained a back 
injury in service.  He has also submitted evidence from a 
medical professional that the in-service back injury has 
"adversely affected" his current back disability.  Such 
evidence is new and material, and the Board is reopening the 
veteran's claim.  The Board will go into more detail on this 
issue in the body of the decision.  

While the RO determined the veteran had not submitted new and 
material evidence to reopen the claim, the Board finds the 
veteran will not be prejudiced by the Board considering the 
issue on the merits because the RO has, for all intents and 
purposes, considered the veteran's claim on the merits.  For 
example, it weighed evidence in the claims file both for and 
against the veteran's claim (which is not done when 
determining whether new and material evidence has been 
received to reopen a claim).  It also provided the veteran 
with an examination in connection with his claim (which is 
not warranted when the claim is not reopened, see 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007)).  Additionally, the RO provided 
the veteran with the evidence necessary to substantiate a 
claim for service connection, what information and evidence 
must be submitted by the veteran, and what information and 
evidence will be obtained by VA, and how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any error in the RO's decision not to reopen the 
claim is harmless.  

As to the duty to assist the veteran, VA has obtained VA 
medical records.  It attempted to obtain private medical 
records identified by the veteran at the December 2006 
Decision Review Officer hearing, but to no avail.  The 
veteran was properly informed of VA's inability to obtain 
these records.  (The veteran claimed he had tried to get 
these records as well and had been unsuccessful.)  The 
veteran has submitted statements from his wife and men who 
served with him attesting to the injuries the veteran 
sustained to his back while in service.  He has also provided 
testimony both before the RO and the Board.  Lastly, VA 
provided the veteran with an examination in connection with 
the claim for service connection for low back condition, to 
include obtaining a medical opinion.  Additional VA treatment 
records were obtained after the April 2008 hearing, and the 
veteran has submitted a waiver of initial consideration of 
that evidence.  Therefore, the Board may consider it in the 
first instance.  See 38 C.F.R. § 20.1304(c) (2007).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  New and Material Evidence

Generally, a rating decision that is not appealed is final 
and binding on all field offices of VA as to conclusions 
based on the evidence on file at the time VA issues written 
notification.  38 C.F.R. § 3.104(a) (2007).  A decision by 
the RO may not thereafter be reopened and allowed except if 
the claimant submits new and material evidence.  38 U.S.C.A. 
§ 7105(c) (West 2002).  Under 38 U.S.C.A. § 5108, it states 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for back 
condition.  At the time of the October 2004 rating decision, 
the evidence of record showed the veteran had a current 
disability of degenerative disc disease of the lumbar spine.  
He had stated he injured his low back in service.  What was 
lacking was competent evidence of a nexus between the post 
service low back disability and service.  In an August 2006 
letter, a VA physician stated it was "as likely as not that 
he did sustain some injury during his military service from 
his fall that would have adversely affected his back 
condition."  This relates to an unestablished fact necessary 
to substantiate the claim, here, a nexus between the post 
service disability and service, and the claim is reopened and 
will be considered on the merits.  See 38 C.F.R. § 3.156(a).

III.  Service Connection

The veteran claims that he developed a low back disability 
from a fall he sustained in service.  He states that he fell 
down a flight of stairs while onboard a ship and landed on a 
container of meat.  The veteran asserts that such was the 
beginning of back problems, which continued following his 
discharge from service and required surgery within one year 
following his discharge from service.  He and his wife have 
both stated the veteran has had back problems since service.

At the April 2008 hearing before the undersigned, the veteran 
described an incident in service during a Judo class where a 
fellow service person had the veteran up on his shoulders and 
threw the veteran on the ground, where he landed on his 
shoulder and neck.  He also described an incident where he 
was on deck on a ship and lost his balance and fell from one 
deck to the next deck landing on a can of meat.  The veteran 
estimated that he fell up to 10 feet.  He stated he saw the 
medical corpsman at that time, but that he could not do much 
for the veteran.  The veteran testified he was told that if 
he wanted the back condition to show up on his records, he 
would have to wait four days.  At that time, he just wanted 
to get out of service, so he chose not to wait the four days.  
The veteran stated that within one year following his 
discharge from service, his back had gotten so bad that he 
had to undergo surgery.  He stated he continued to have 
problems with his back since that time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully considered all the evidence of record 
and finds the preponderance of the evidence is against the 
grant of service connection for low back disability.  The 
reasons follow.

The veteran has described having sustained an injury to his 
low back while in service.  He has submitted "buddy 
statements" from two men who served with the veteran and 
attested to the injury the veteran reports he sustained.  The 
Board concedes that an in-service injury occurred to his low 
back.  The evidence of record also establishes that the 
veteran has a current disability of degenerative disc disease 
of the lumbar spine.  Where the Board finds that the evidence 
lacks is in establishing a nexus between the post service 
disability and service.

Of record is the veteran's separation examination, which 
shows that examination of the spine was normal.  Thus, it 
appears that any injury the veteran sustained in service was 
acute and transitory.  The veteran has alleged that his back 
problem was not documented because he did not want to wait 
four additional days to be discharged from service.  
Nevertheless, the separation examination shows a normal 
spine, which is evidence against the veteran's claim.  

The veteran claims that he has had low back problems since 
his discharge from service and had to undergo surgery soon 
after his discharge from service as a result of the in-
service injury.  However, there is no documentation showing 
any continuity of symptomatology following his discharge from 
service.  The first objective showing of a low back 
disability was in November 1982-over 30 years after his 
discharge from service.  In that record, the private medical 
examiner noted the veteran had fallen off a ladder five weeks 
ago and had twisted his back.  The veteran reported at that 
time he had undergone a lumbar laminectomy on two occasions 
in the 1950s.  Medical records dated in September 1983 refer 
to the veteran's history of injury the previous November, 
with the notation that prior to the fall, he had been 
asymptomatic since his fall 30 years earlier, necessitating 
surgery.  A February 1987 record noted that the veteran had 
fallen approximately 36 feet onto concrete approximately 20 
years ago.  These records do not reflect a nexus between the 
back disorder and military service.  The records from surgery 
conducted during the 1950s are not available.

Additional evidence against the veteran's claim of constant 
back problems since being discharged from service is the fact 
that when the veteran first filed a claim for compensation 
benefits with VA, he sought benefits related to neck and 
right shoulder pain.  Specifically, in a VA Form 21-526, 
Veteran's Application for Compensation or Pension, received 
in February 1982, he claimed, "Sharp pain in neck and right 
arm, dating from Judo practice while in US Navy recruit 
training, condition has worsened sine that time and now 
causes pain and inability to perform normal work, or 
movement."  His next claim for compensation, received in 
June 1990, involved a claim for service connection for 
laceration of his fingers.  If the veteran's low back 
disability had been so bad since being discharged from 
service (requiring surgery soon after his discharge from 
service as he has claimed), it would seem logical that he 
would have included that disability as part of his 
compensation claims in 1982 and 1990.  His silence, when 
otherwise providing information having the purpose of 
advancing a claim, constitutes negative evidence, which 
weighs against the veteran's allegations of having constant 
low back pain from the fall he sustained in service.

There are two medical opinions of record addressing whether 
the current low back disability is attributable to service.  
In an August 2006 medical opinion from a VA physician, she 
noted the veteran's low back injury in service and the injury 
the veteran sustained when he was in the Judo class.  She 
opined, "Given his extreme and significant degenerative 
changes noted on his recent CT scan of his lumbar spine[,] it 
is as likely as not that he did sustain some injury during 
his military service from his fall that would have adversely 
affected his back condition."  No reference was made to the 
post-service back injuries.

In an October 2006 VA examination report, the examiner noted 
he had reviewed the claims file and reported facts relating 
to the veteran's low back disability.  Following examination 
of the veteran, he stated it was his opinion that the 
veteran's low back disability was "less likely as not a 
result" of a fall he had in service.  He added that his 
reason for this determination was that the veteran had a 
history of multiple acute disc herniations, which had 
required surgery, and that he was unable to lay blame on any 
particular incident without resulting to "mere 
speculation."

The Board has accorded more probative value to the October 
2006 VA medical opinion than the August 2006 opinion.  The 
October 2006 VA examiner had an opportunity to review the 
record, to include the fact that the veteran had sustained a 
post service injury to his spine, which required surgery.  In 
the August 2006 medical opinion, the VA physician made no 
mention of any other injury to the veteran's spine, except 
those he sustained in service.  As noted above, the treatment 
records dated in the 1980s make it clear that surgery 
performed at the time followed a recent injury, as was the 
case with the surgery performed in the 1950s.  Thus, the 
October 2006 medical opinion is based on a more complete 
picture of the veteran's low back history than the August 
2006 opinion.  

Additionally, the October 2006 VA examiner provided a 
rationale for his opinion based upon the evidence in the 
claims file.  The August 2006 VA physician appears to base 
her opinion on history provided by the veteran, which, in 
many respects, is not accurate.  Specifically, the Board does 
not find the veteran's and his wife's allegations of the 
veteran having constant back pain from the time the veteran 
injured his back in service until the present time, where the 
pain relates solely to the incidents in service.  In this 
respect, the August 2006 medical opinion is less probative as 
a result of her reliance on the these allegations, which 
allegations the Board finds are not credible when viewed with 
other evidence in the claims file.  See generally Black v. 
Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept 
medical opinions based on history supplied by veteran, where 
history is unsupported or based on inaccurate factual 
premises).

While the veteran and his wife have attributed the veteran's 
current low back disability to service, they do not have the 
requisite knowledge of medical principles that would permit 
them to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).
 
For the reasons and bases set forth above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for low back disability, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.

ORDER

New and material evidence having been received, the claim for 
service connection for low back disability is reopened.

Service connection for low back disability is denied.



________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


